      Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 1 of 16 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 PLANNED PARENTHOOD SOUTHWEST
 OHIO REGION, PLANNED PARENTHOOD
 OF GREATER OHIO, SHARON LINER,
 M.D., and WOMEN’S MED GROUP
 PROFESSIONAL CORPORATION
                         Plaintiffs,

 v.
                                                                    1:19-cv-118
                                                          Case No. _________
 DAVID YOST, Attorney General of Ohio;
 MICHAEL O’MALLEY, Cuyahoga County
 Prosecutor; RONALD O’BRIEN, Franklin
 County Prosecutor; JOSEPH DETERS,
 Hamilton County Prosecutor; and MATHIAS
 HECK Jr., Montgomery County Prosecutor,
 each in their official capacities, as well as their
 employees, agents, and successors,

                         Defendants.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Planned Parenthood Southwest Ohio Region (PPSWO); Planned Parenthood of

Greater Ohio (PPGOH); Sharon Liner, M.D.; and Women’s Med Group Professional

Corporation (WMGPC), by and through their attorneys, hereby allege the following:

                                         INTRODUCTION

       1.       Plaintiffs bring this action under 42 U.S.C. § 1983 to enjoin and declare

unconstitutional Ohio Rev. Code Section 2919.15 (“the Act” or “the D&E Ban”), Ohio’s latest

attempt at preventing women from exercising their constitutional right to abortion. The Act is

scheduled to take effect on March 22, 2019.

       2.       The Act bans the dilation and evacuation abortion procedure (D&E), the safest

and most common method of abortion after approximately 15 weeks of pregnancy, and the only
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 2 of 16 PAGEID #: 2



method that is provided in outpatient facilities. Under the Act, physicians who perform D&Es

face severe criminal and civil penalties for providing lawful, pre-viability abortion care. A copy

of the Act is attached hereto as Exhibit A.

       3.      Should the Act be allowed to take effect, Plaintiffs’ patients’ health and access to

abortion care will be threatened, and their constitutional rights will be violated. Specifically, a

ban on D&E procedures imposes an undue burden on women seeking abortions after

approximately 15 weeks of pregnancy. In addition, to the extent that physicians can continue

performing D&E procedures by causing fetal demise prior to evacuation, the D&E Ban violates

Plaintiffs’ patients’ right both to choose abortion and to bodily integrity by requiring them to

undergo an additional, unnecessary, and invasive medical procedure that provides no attendant

benefit in order to access abortion.

       4.      The D&E Ban is plainly contrary to Supreme Court and Sixth Circuit precedent

barring restrictions that impose an undue burden on a woman’s right to choose an abortion.

Indeed, the Sixth Circuit has already specifically considered and invalidated a statute that banned

D&Es (Northland Family Planning Clinic, Inc. v. Cox, 487 F.3d 323, 337 (6th Cir. 2007)),

holding that such a statute imposes an unconstitutional undue burden, and every court to recently

consider similar laws—including in Alabama, Arkansas, Kansas, Kentucky, and Texas—has

blocked them from taking effect.

       5.      To safeguard their patients from these constitutional violations and to avoid

irreparable harm, Plaintiffs seek declaratory and injunctive relief to prevent against enforcement

of Section 2919.15.

                                 JURISDICTION AND VENUE

       6.      The court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§§ 1331 and 1343(a)(3) and (a)(4).


                                                -2-
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 3 of 16 PAGEID #: 3



        7.       Plaintiffs’ action for declaratory and injunctive relief is authorized by 28 U.S.C.

§§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and by the

general legal and equitable powers of this Court.

        8.       Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to the claims occurred in this district and because Defendant Joseph Deters

resides in this district.

                                              PARTIES

        9.       PPSWO is a non-profit corporation organized under the laws of the state of Ohio.

PPSWO and its predecessor organizations have provided a broad range of high-quality

reproductive health care to patients in Southwest Ohio since 1929. PPSWO provides medical

services to women and men at seven health centers in Southwest Ohio, including: birth control,

annual gynecological examinations, cervical pap smears, diagnosis and treatment of vaginal

infections, testing and treatment for certain sexually transmitted diseases, HIV testing, and

pregnancy testing. PPSWO’s surgery center, located in Cincinnati, provides abortion services

through 21 weeks 6 days of pregnancy as measured from the first day of the woman’s last

menstrual period (LMP), including D&Es. Physicians who perform abortions at PPSWO are

threatened with criminal penalties, civil liability, and resulting potential loss of their medical

license, if they violate Section 2919.15. PPSWO is likewise threatened with criminal liability by

the Act. PPSWO is suing on behalf of itself; its current and future medical staff, officers, and

agents; and its patients.

        10.      PPGOH is a non-profit corporation organized under the laws of the state of Ohio.

PPGOH was formed in 2012 through a merger of several local and regional Planned Parenthood

affiliates that had served patients in Ohio for decades. PPGOH serves patients in northern,

eastern, and central Ohio, and provides a range of medical services to women and men at its


                                                 -3-
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 4 of 16 PAGEID #: 4



nineteen health centers, including birth control, annual gynecological examinations, cervical pap

smears, diagnosis and treatment of vaginal infections, testing and treatment for certain sexually

transmitted diseases, HIV testing, and pregnancy testing. Two PPGOH health centers, located in

East Columbus and Bedford Heights, provide abortion services through 19 weeks 6 days LMP

and 18 weeks 6 days of pregnancy LMP, respectively, including D&Es. Physicians who perform

abortions at PPGOH are threatened with criminal penalties, civil liability, and resulting potential

loss of their medical license, if they violate Section 2919.15. PPGOH is likewise threatened with

criminal liability by the Act. PPGOH is suing on behalf of itself; its current and future medical

staff, officers, and agents; and its patients.

        11.     WMGPC owns and operates Women’s Med Center of Dayton (WMCD) at 1401

E. Stroop Road in Kettering, Ohio. WMGPC and its predecessors have been providing abortions

to women in the Dayton area since 1975, soon after Roe v. Wade, 410 U.S. 113 (1973), was

decided. WMCD’s physicians provide healthcare services to women, including surgical

abortions, pregnancy testing, and birth control. WMCD provides approximately 2,800 abortions

per year. WMCD provides abortions to women to 21 weeks 6 days of pregnancy LMP or to 450

grams estimated fetal weight, whichever is less. WMGPC is suing on behalf of itself; its current

and future medical staff, officers, and agents; and its patients.

        12.     Plaintiff Sharon Liner, M.D., is a physician licensed to practice medicine in Ohio

with 15 years of experience in women’s healthcare. For the last 12 years, Dr. Liner has served as

Director of Surgical Services of PPSWO in Cincinnati, where she supervises physicians

practicing in PPSWO’s surgical center, develops PPSWO policies and procedures, and provides

health care services to women. She has served as Medical Director since October 2018. Dr.




                                                 -4-
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 5 of 16 PAGEID #: 5



Liner has been performing abortions since 2002, and provides medication abortions up to 10

weeks LMP and surgical abortions, including D&Es, to women through 21 weeks 6 days LMP.

        13.     Defendant David Yost is the Attorney General of the State of Ohio. He is

responsible for the enforcement of all laws, including Section 2919.15. Yost is sued in his

official capacity.

        14.     Defendant Michael O’Malley is the Cuyahoga County Prosecutor, where

PPGOH’s Bedford Heights health center is located. He is responsible for the enforcement of all

laws in Cuyahoga County, including Section 2919.15. O’Malley is sued in his official capacity.

        15.     Defendant Ronald O’Brien is the Franklin County Prosecutor, where PPGOH’s

East Columbus health center is located. He is responsible for the enforcement of all laws in

Franklin County, including Section 2919.15. O’Brien is sued in his official capacity.

        16.     Defendant Joseph Deters is the Hamilton County Prosecutor, where PPSWO’s

Mt. Auburn surgery center is located in Cincinnati. He is responsible for the enforcement of all

laws in Hamilton County, including Section 2919.15. Deters is sued in his official capacity.

        17.     Defendant Mathias Heck Jr. is the Montgomery County Prosecutor, where

WMGPC’s Women’s Med Center of Dayton is located in Kettering, Ohio. He is responsible for

the enforcement of all laws in Montgomery County, including Section 2919.15. Heck is sued in

his official capacity.

                                  FACTUAL ALLEGATIONS

I.      ABORTION CARE IN OHIO

        18.     Legal abortion is one of the safest medical procedures in the United States and is

markedly safer for women than carrying a pregnancy to term and giving birth. It is also

common; approximately one-quarter of women will have an abortion at some point in their

lifetime.


                                                -5-
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 6 of 16 PAGEID #: 6



       19.     As in the nation as a whole, the vast majority of abortions in Ohio—over 85%—

are performed during the first trimester of pregnancy, up to approximately 13 weeks 6 days

LMP.1 Nevertheless, a significant number of women in Ohio seek abortions between 14 and 21

weeks 6 days LMP.

       20.     Women seek abortion throughout pregnancy for a variety of personal and medical

reasons, including poverty, youth, and having completed their family. Women may also need to

seek abortion during the second trimester due to delays in suspecting and testing for pregnancy;

delays in obtaining funds necessary for the procedure and related expenses (travel, childcare, lost

wages); a medical condition requiring hospital referral, and delay in obtaining a referral; as well

as difficulties locating and travelling to a provider. In addition, the identification of most major

anatomic or genetic anomalies in the fetus occurs in the second trimester, and women may

choose to terminate a pregnancy for that reason.2

       21.     During the first trimester of pregnancy, there are two types of abortion:

medication and surgical. A medication abortion, which is only available up to 10 weeks LMP in

Ohio, involves taking two types of medication (pills) usually one day apart. Surgical abortions

in the first trimester are performed by dilating (opening) the woman’s cervix and using suction to

remove the uterine contents.




1
         See Ohio Dep’t of Health, Induced Abortions in Ohio (2017). The typical pregnancy is
three trimesters long and lasts approximately 40 weeks. While there is no hard and fast medical
cutoff, the first trimester is typically understood to be the first 13 weeks LMP. See Am. Coll. of
Obstetricians & Gynecologists, How Your Fetus Grows During Pregnancy (Apr. 2018). The
second trimester spans approximately 14 through 27 weeks LMP, and the third trimester then
runs from 28 weeks to delivery, which typically happens around week 40. Id.
2
       Am. Coll. of Obstetricians & Gynecologists, Practice Bulletin Number 135: Second
Trimester Abortion, 121 Obstetrics & Gynecology 1394 (2013).


                                                -6-
      Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 7 of 16 PAGEID #: 7



       22.     Starting at approximately 15 weeks LMP, suction alone may no longer be

sufficient to perform the procedure. Physicians thus begin using the D&E method, which

involves the removal of the fetus and other products of conception from the uterus using

instruments, such as forceps, and sometimes suction. Because the cervical opening is narrower

than the fetal parts, some separation of fetal tissues often occurs as the physician withdraws the

uterine contents through the cervix. As a final step, a physician may use suction to ensure that

the uterus is completely evacuated. This process generally takes approximately 10 minutes.

Starting at approximately 15 weeks LMP, D&E is the only abortion method available in an

outpatient setting in Ohio.

       23.     The only alternative to D&E for women in their second trimester is an inpatient

induction abortion procedure, in which physicians use medications to induce labor and delivery

of a non-viable fetus. Induction abortions must be performed in a hospital or similar facility that

has the capacity to monitor a patient overnight and are thus not performed in outpatient facilities

in Ohio. Because induction abortions are expensive and involve going through labor, along with

all the pain and potential for complications that it entails, very few women choose an induction

abortion over D&E. Induction of labor accounts for only about 5% of second-trimester abortions

nationally.

II.    OHIO’S EXISTING RESTRICTIONS ON ABORTION ACCESS

       24.     The D&E Ban is the latest in a long string of attempts by Ohio to place

burdensome, medically unnecessary restrictions on women’s access to abortion, exacerbating the

burdens women already face in accessing care. For example, under Ohio law, women must

make an additional “informed consent” trip to a physician at least 24 hours in advance of their

procedure to receive a state-mandated ultrasound and counseling. Ohio Rev. Code §§ 2317.56,

2919.191, 2919.192. Ohio also prohibits performing an abortion when the “probable post-


                                                -7-
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 8 of 16 PAGEID #: 8



fertilization age” is twenty weeks or greater. Id. § 2919.201. Further, Ohio law requires

physicians to determine whether there is a detectable fetal heartbeat prior to providing an

abortion, and to inform the pregnant woman in writing when a fetal heartbeat is detected. Id. §§

2919.191-192. Clinics performing surgical abortions must be licensed as an ambulatory surgical

facility and must secure a written transfer agreement with certain hospitals within 30 miles of

their location. Id. §§ 3702.30, 3702.303, 3727.60(B)(1). In 2018, Ohio passed a law prohibiting

abortion if one reason for a woman’s decision to terminate her pregnancy is a fetal indication of

Down syndrome. Id. § 2919.10.

       25.     The D&E ban is Ohio’s most recent attempt to restrict access to second-trimester

abortions. Ohio law already bans dilation and extraction (D&X) abortion procedures, referred to

by opponents of abortion as “partial-birth” abortions. Until the passage of the Act, Ohio’s ban

on D&X procedures specifically exempted D&E abortions.3 Ohio Rev. Code § 2919.151. The

Act amends Section 2919.151 to include a prohibition on D&E abortions, threatening to turn

Ohio’s restrictions into an outright elimination of access to second-trimester abortion in Ohio.

       26.     Even without the Act taking effect, Ohio’s legal restrictions have led to greatly

reduced abortion access in Ohio. The number of clinics performing abortions in Ohio has

decreased from 18 in 2011 to just 12 by 2014. In the last four years, three of those 12 clinics

have closed, leaving just nine that offer abortion services and only six that perform surgical

abortions.

       27.     This compounds the raft of obstacles Plaintiffs’ patients already face in obtaining

abortion care. The majority of their patients are low-income, and many struggle to afford the




3
     Indeed, the D&X ban was upheld in part because it exempted D&E abortions. See
Women’s Med. Prof’l Corp. v. Taft, 353 F.3d 436, 451, 453 (6th Cir. 2003).


                                               -8-
       Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 9 of 16 PAGEID #: 9



costs associated with the procedure, including missed work, childcare, transportation to and from

the clinic, and hotel stays.

III.    OHIO’S BAN ON D&E PROCEDURES

        28.     The D&E Ban criminalizes the performance of what Ohio calls a

“dismemberment abortion.” Although it does not use medical terms, the definition in the statute

makes clear that it prohibits what medical professionals commonly refer to as D&E. D&E is the

safest and most common abortion method starting in the early second trimester, accounting for

approximately 95% of second-trimester abortions nationally.

        29.     The D&E Ban defines “dismemberment abortion” as follows:

        “Dismemberment abortion” means, with the purpose of causing the death of an
        unborn child, to dismember a living unborn child and extract the unborn child one
        piece at a time from the uterus through use of clamps, grasping forceps, tongs,
        scissors, or similar instruments that, through the convergence of two rigid levers,
        slice, crush, or grasp a portion of the unborn child’s body to cut or rip it off.
        “Dismemberment abortion” does not include a procedure performed after the death
        of the unborn child to extract any remaining parts of the unborn child.

Ohio Rev. Code § 2919.15(A).

        30.     Violating the D&E Ban constitutes a fourth-degree felony, with potential jail

time, significant fines, and/or loss of the physician’s medical license. Ohio Rev. Code

§ 2919.15(C); see also id. § 4731.01(B)(10) (commission of an act that constitutes a felony in

Ohio may lead to the limitation, revocation, or suspension of physician’s license to practice). It

also subjects physicians to civil liability. Id. § 2307.53(A).

        31.     The D&E Ban contains a narrow exception for instances in which a woman’s life

is in danger or there is a “serious risk [to the woman] of the substantial and irreversible physical

impairment of a major bodily function.” Ohio Rev. Code § 2919.15(B) (emphases supplied).




                                                -9-
      Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 10 of 16 PAGEID #: 10



         32.   The D&E Ban does not apply in instances where the physician—through a

separate, invasive procedure—causes fetal demise prior to starting the evacuation phase of the

D&E. This does not, however, materially narrow the scope of the Ban or lessen its impact.

IV.      DEMISE PROCEDURES DO NOT SAVE THE ACT

         33.   There are three potential demise procedures that could be undertaken prior to a

D&E procedure: an injection of digoxin into the fetus or amniotic fluid, an injection of potassium

chloride (KCl) into the fetal heart, or umbilical cord transection. However, none of these

procedures is consistently safe and reliable at all stages of pregnancy. A minority of physicians

use a hypodermic needle to inject a drug called digoxin transabdominally (through the abdomen

into the uterus) or transvaginally (through the vaginal wall or the cervix) into the fetus or

amniotic sac to attempt to cause fetal demise prior to performing a D&E. The physicians who

use digoxin do so primarily out of fear of prosecution under federal and state laws banning D&X

abortions. See Ohio Rev. Code § 2919.151; 18 U.S.C. § 1531.

         34.   Injection of digoxin is medically unnecessary and published data show that it

provides no medical benefits. Indeed, according to the American College of Obstetricians and

Gynecologists: “No evidence currently supports the use of induced fetal demise to increase the

safety of second-trimester medical or surgical abortion.”4

         35.   On the contrary, digoxin carries health risks for the patient. Risks associated with

digoxin include extramural delivery (delivery outside a medical facility), infection, and increased

risk of hospitalization. For patients with certain cardiac conditions, like arrhythmia, digoxin may

be contraindicated, as digoxin can be life threatening for these patients if it enters the maternal

circulation. In addition, digoxin can be difficult or impossible to administer for some patients,


4
       Am. Coll. Obstetricians & Gynecologists, Practice Bulletin Number 135: Second-
Trimester Abortion (June 2013).


                                                - 10 -
   Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 11 of 16 PAGEID #: 11



including those with obesity, fibroids, or cesarean scars from previous deliveries. Some patients

may find the procedure painful or stressful as it requires injecting patients with a long needle.

For women before 18 weeks LMP, administering digoxin is untested and unproven as a method

of demise, as such early usage is virtually unstudied. Injecting women at that stage of pregnancy

with digoxin would subject them to an experimental and medically unnecessary procedure.

       36.      Use of digoxin alone cannot guarantee fetal demise will occur before a D&E is

performed. Digoxin takes up to 24 hours to cause fetal demise when it works, but medical

literature on the use of digoxin at or after 18 weeks estimates that digoxin fails to cause demise

in 5 to 10% of patients. If the D&E Ban goes into effect, a second injection (or other means of

demise) would be necessary in these cases. Second digoxin injections are unstudied and are not

used in Ohio abortion practice. Patients would already have had their cervix dilated and thus

face an increased risk of extramural delivery or infection following a second injection. At the

very least, a second injection would prolong the procedure by another day while waiting to

ensure the second injection was effective.

       37.      The D&E Ban’s exception to protect the health of the patient does not provide

physicians with protection from criminal prosecution if they are faced with a scenario in which

digoxin has failed to cause demise, but it is in the patient’s best medical interest to complete the

procedure. In such cases, it is unlikely that a physician could certify, on pain of criminal penalty,

that the patient’s condition falls within the Act’s extremely narrow health exception, even though

it is important to complete the D&E procedure at that point for her health. Ohio Rev. Code

§ 2919.15(B).

       38.      An injection of KCl directly into the fetal heart does effectively cause demise, but

such an injection is extremely difficult to administer. It requires extensive training typically




                                                - 11 -
    Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 12 of 16 PAGEID #: 12



provided only to sub-specialists in high-risk obstetrics, known as maternal-fetal medicine

(MFM). Moreover, inadvertent injection of KCl into the woman’s bloodstream carries the

serious risk of cardiac arrest and fatality. Abortion providers in outpatient clinics in Ohio do not

use KCl for these reasons.

        39.      Nor would umbilical cord transection (UCT)—which requires inserting an

instrument or suction tube into the uterus, locating and securing the umbilical cord, and then

transecting (dividing) it—allow physicians to comply with the statute. UCT is difficult to

perform, particularly in earlier pregnancies when the cord is small and difficult to locate via

ultrasound. In other cases, access to the cord may be blocked by the fetus. For some physicians

who do not have specialized training, UCT may be difficult to perform.

        40.      Performing a UCT procedure also adds risks to the D&E procedure. Physicians

must make additional passes of instruments into the woman’s uterus to locate and transect the

cord, which increases the risk of uterine perforation, cervical injury, heavy bleeding, and

infection. If the physician is able to locate and transect the cord, she must wait for fetal demise

to occur, which can take approximately 10 minutes. UCT therefore would significantly prolong

the D&E process, potentially taking as long as the D&E procedure itself. If a physician is unable

to locate the cord and complete transection, it is very unlikely that the D&E Ban’s exception to

protect the health of the patient would allow the physician to proceed with the D&E. This is

despite the fact that it would be necessary for the safety of the patient to complete the procedure

at that point.

        41.      Further, while attempting to perform a UCT, physicians may accidentally grab

fetal tissue instead of the cord, as the cord and tissue are difficult to distinguish on ultrasound

once the amniotic fluid has been drained. This would constitute a D&E without demise—a




                                                - 12 -
     Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 13 of 16 PAGEID #: 13



violation of the Act. A physician’s intent to cause demise is not an exception to liability under

the Act. Thus, with each attempted UCT, Plaintiffs’ physicians would risk unintentionally

violating the statute.

V.      UNDUE BURDEN

        42.     The Act would unduly burden women’s constitutional right to choose an abortion

by barring D&E, the safest and most common method of abortion beginning at approximately 15

weeks of pregnancy. The Act’s fetal demise requirement does not ease that burden. To the

contrary, a requirement that every woman endure a separate, invasive procedure that introduces

additional risks before obtaining a lawful, pre-viability abortion itself constitutes a substantial

burden, because the additional procedures offer no medical benefit to the patient but carry health

risks. And for women for whom possible demise methods are contraindicated, their access to

abortion after approximately 15 weeks of pregnancy would disappear.

        43.     Moreover, physicians who want to continue providing D&Es would risk violating

the Act—and facing prosecution—with every D&E procedure they attempt. The Act provides

no safe harbor for physicians who intend to comply with the Act’s fetal demise requirement but

are unable to do so. It is impossible for a physician to know upon starting a D&E whether

demise can be safely achieved before the doctor believes it is necessary to complete the

procedure to protect the patient’s health (although the patient’s condition does not fall within the

Act’s narrow health exception). In other words, were a demise attempt to fail, Plaintiffs would

be put in the impossible position of choosing between facing prosecution or jeopardizing their

patients’ health. Thus, the D&E Ban may prevent physicians from starting any D&E procedure.




                                                - 13 -
   Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 14 of 16 PAGEID #: 14



                                     CLAIMS FOR RELIEF

                                             COUNT I

                          (Due Process—Right to Liberty and Privacy)

       44.      The allegations of paragraphs 1 through 43 are incorporated as though fully set

forth herein.

       45.      Ohio Rev. Code Section 2919.15 violates the right of Plaintiffs’ patients to liberty

and privacy as guaranteed by the Due Process Clause of the Fourteenth Amendment to the

United States Constitution, imposing an undue burden on women seeking to terminate a

pregnancy before viability.

                                            COUNT II

                              (Due Process—Right to Bodily Integrity)

       46.      The allegations of paragraphs 1 through 43 are incorporated as though fully set

forth herein.

       47.      Ohio Rev. Code Section 2919.15 violates the right of Plaintiffs’ patients to bodily

integrity as guaranteed by the Due Process Clause of the Fourteenth Amendment to the United

States Constitution by, inter alia, forcing women to undergo a separate, invasive and painful

procedure that introduces health risks in order to obtain a second-trimester abortion, without

adequate justification.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court:

       A.       Issue a preliminary injunction and permanent injunction restraining Defendants

and their successors in office from enforcing Ohio Rev. Code Section 2919.15.

       B.       Issue a judgment declaring that Ohio Rev. Code Section 2919.15 violates the

Fourteenth Amendment to the United States Constitution.


                                               - 14 -
      Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 15 of 16 PAGEID #: 15



          C.        Award to Plaintiffs their attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

          D.        Award such other and further relief as this Court shall deem just and reasonable.

February 14, 2019                                       Respectfully submitted,

MELISSA COHEN (pro hac vice pending)                    By /s/ Jennifer Branch
PLANNED PARENTHOOD FEDERATION OF AMERICA                JENNIFER BRANCH (OHIO BAR. NO. 0038893)
123 William Street, Floor 9                             Trial Attorney for Plaintiffs
New York, NY 10038                                      GERHARDSTEIN & BRANCH CO. LPA
(212) 541-7800                                          441 Vine Street, Suite 3400
(212) 247-6811 (fax)                                    Cincinnati, OH 42502
                                                        (513) 621-9100
RICHARD MUNIZ (pro hac vice pending)                    (513) 345-5543 (fax)
PLANNED PARENTHOOD FEDERATION OF AMERICA
1110 Vermont Ave NW, Suite 300                          Counsel for Plaintiffs Planned Parenthood
Washington, DC 20005                                    Southwest Ohio Region, Planned Parenthood of
(202) 973-4800                                          Greater Ohio, Sharon Liner, M.D., Women’s Med
(202) 296-3480 (fax)                                    Group Professional Corporation

Counsel for Plaintiffs Planned Parenthood               ALAN E. SCHOENFELD (pro hac vice pending)
Southwest Ohio Region, Planned                          MARGARET ARTZ
Parenthood of Greater Ohio, Dr. Sharon Liner            LAURA BAKST
                                                        WILMER CUTLER PICKERING HALE AND DORR LLP
                                                        7 World Trade Center
                                                        250 Greenwich Street
                                                        New York, New York 10007
                                                        (212) 230-8800

                                                        JENNY PELAEZ
                                                        WILMER CUTLER PICKERING HALE AND DORR LLP
                                                        350 South Grand Avenue, Suite 1200
                                                        Los Angeles, CA 90071
                                                        (213) 443-5300

                                                        ALLYSON SLATER
                                                        WILMER CUTLER PICKERING HALE AND DORR LLP
                                                        60 State Street
                                                        Boston, MA 02109
                                                        (617) 526-6000

                                                        SARA SCHAUMBURG
                                                        WILMER CUTLER PICKERING HALE AND DORR LLP
                                                        1875 Pennsylvania Avenue NW
                                                        Washington, DC 20006
                                                        (202) 663-6000



                                                   - 15 -
Case: 1:19-cv-00118-SJD Doc #: 1 Filed: 02/14/19 Page: 16 of 16 PAGEID #: 16




                                        Counsel for Plaintiffs Planned Parenthood
                                        Southwest Ohio Region, Planned Parenthood of
                                        Greater Ohio, Sharon Liner, M.D.




                                   - 16 -
